DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 1 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 9, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barchers (US 8853604 B1).

Regarding Claims 1, 9, and 16, Barchers discloses a system, CRM, and method comprising: a target illumination laser (TIL) configured to generate a TIL beam that illuminates [Barchers: Col. 8, ll. 31-33: The system of claim 25, wherein the image of the target received by the aim point controller is either a passive or active illumination of the target; and Col. 26, l. 64 through Col. 27. l. 2: Alternately, the beacon could be an illuminator beam launched from an auxiliary telescope to illuminate the target where the reflection from the target serves as the beacon beam. Alternately, the beacon could be solar illumination of the target or thermal emission of the target]; a beacon illumination laser (BL) configured to generate a BIL beam that creates a spot on the target [Barchers: Col. 34, ll. 13-37: FIG. 9B is a schematic representing the drawing of FIG. 9A and illustrating the principle of Broadband Coherent Adaptive Optics (BCAO), of which Target Feature Adaptive Optics (TFAO) is a special case, using a mode locked master oscillator seed laser which has transform limited pulses. A reference pulse is interfered with the pulse return from the target to select a precise location on the target 170 for wavefront sensing along the axis of propagation. If the target 170 has depth, then the sub-method of TFAO is adequate, providing reduced spatial extent of the beacon spot formed on the target. If the target is relatively flat then the full method of BCAO is required. In this case, the fringes outside the central core of the spot formed over the bandpass of the ultra short pulse wash out, leading to a near diffraction limited focused spot at the target 170. The previous discussion focused on the particulars of the optical configuration(s) that can be used to achieve pre-compensation of aberrations both in the laser gain medium and for propagation through turbulence. In FIGS. 9-12, is discussed detail on a particular configuration for implementation of a method (ref. 8) to form a diffraction limited size beacon on a non-cooperative target denoted Broadband Coherent Adaptive Optics (BCAO), of which Target Feature Adaptive Optics (TFAO) is a special, but less capable. The particular new configuration described here represents the preferred method to implement BCAO or TFAO]; an imaging sensor configured to capture both (i) first images of the target containing reflected TL energy from the TL beam without reflected BL energy from the BL beam [Barchers: Col. 25, ll. 17-40: Finally, along the beacon beam path, an imaging beam path at an additional suitable wavelength to generate imagery of the target 190 is included. The imaging beam 106B is generated using either passive or active illumination of the target. If a point source beacon is available, then the imaging beam can be a sample of the beacon beam. The imaging beam path is noted to include correction by all correction devices in the beam path. The imaging beam path is directed into an imaging camera or cameras (within the tracker and aimpoint control 107) that can be used by standard methods for control of tracking and the aimpoint 107. Tracker and aimpoint control 107 adjusts steering mirror 160 via controls CCFSM for target tracking] and (ii) second images of the target containing reflected TL energy from the TL beam and reflected BIL energy from the BL beam [Barchers: Col. 21, ll. 39-41: FIG. 3 is a third alternate schematic of the present invention illustrating the principle of pre-compensation of phase aberrations both in a laser amplifier and due to turbulence]; and at least one controller configured to perform target tracking using the first images and boresight error compensation using the second images [Barchers: Col. 21, ll. 39-41].

Claim Rejections - 35 USC § 103
Claims 2-3, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barchers as applied to claims 1, 9, and 16 above, and further in view of Kalender et al. (US 2016/0189924 A1).

Regarding Claims 2, 10, and 17, Barchers discloses all the limitations of Claims 1, 9, and 16, respectively, and is analyzed as previously discussed with respect to those claims.
Barchers may not explicitly disclose wherein, to perform the boresight error compensation, the at least one controller is configured to: determine actual locations of the spot on the target using the second images; identify motion of the spot on the target based on the actual locations; predict a future motion of the spot on the target based on the identified motion of the spot.
However, Kalender discloses wherein, to perform the boresight error compensation, the at least one controller is configured to: determine actual locations of the spot on the target using the second images; identify motion of the spot on the target based on the actual locations [Kalender: ¶ [0045]: The image signal obtained in the image acquisition device 3 is guided via a signal line 32 to an image processing device 34 that analyzes the image represented by the image signal and compares it to an image produced previously.  This previously produced image may be an image acquired at a prior or earlier point in time or it may be a synthetically produced image.  From a series of such comparisons of images produced successively or images acquired by the image acquisition device 3 of the area illuminated by the illumination beam B on the outer skin of the target object Z, which area is perceived via the reflected radiation illumination radiation B', the image processing device 34 can provide a prediction about which optical influences the high energy laser beam L being radiated at this point in time is subjected to on its path through the atmosphere A. The image processing device determines from this prediction a correction signal that is sent by a control device 36, which is provided in the image processing device 34 or is connected thereto--symbolized by the open arrow K--as a control signal to a control device for the second tilted mirror 12 embodied as a tip/tilt mirror].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the object tracking via template of Kalender with the laser calibration of Barchers in order to improve tracking objects with a laser. 

Regarding Claims 3, 11, and 18, Barchers in view of Kalender discloses all the limitations of Claims 2, 10, and 17, respectively, and is analyzed as previously discussed with respect to those claims.
[Barchers: FIG. 6; and Col. 27, ll. 8-20: In consideration of the imaging beam in this invention, the imaging beam can be formed from a large number of methods known to those skilled in the art. The imaging beam is only subject to the constraint that it must enable tracking of the object/target aimpoint for pointing the outgoing HEL beam. For example, if a cooperative point source is available for the beacon beam, then this beam is also suitable for use as the imaging beam for use in tracking. Alternately, the imaging beam could be the return from active illumination of the target from a laser source mounted on an auxiliary aperture, where said return is used to provide an image of the target for use in tracking and pointing]; and the predicted future motion of the spot is used as a predicted future motion of the HEL beam such that substantially cancelling the predicted future motion of the spot also substantially cancels of the predicted future motion of the HEL beam on the target [Kalender: ¶ [0021]: The image signal obtained in the image acquisition device 3 is guided via a signal line 32 to an image processing device 34 that analyzes the image represented by the image signal and compares it to an image produced previously.  This previously produced image may be an image acquired at a prior or earlier point in time or it may be a synthetically produced image.  From a series of such comparisons of images produced successively or images acquired by the image acquisition device 3 of the area illuminated by the illumination beam B on the outer skin of the target object Z, which area is perceived via the reflected radiation illumination radiation B', the image processing device 34 can provide a prediction about which optical influences the high energy laser beam L being radiated at this point in time is subjected to on its path through the atmosphere A. The image processing device determines from this prediction a correction signal that is sent by a control device 36, which is provided in the image processing device 34 or is connected thereto--symbolized by the open arrow K--as a control signal to a control device for the second tilted mirror 12 embodied as a tip/tilt mirror].

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barchers in view of Kalender as applied to claims 3, 11, and 18 above, and further in view of Mosier et al. (US 2010/0283988 A1).

Regarding Claims 4 and 12, Barchers in view of Kalender discloses all the limitations of Claims 3 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Barchers in view of Kalender may not explicitly discloses wherein the at least one controller is further configured to control an offset of the BIL beam relative to the HEL beam on the target.
However, Mosier discloses wherein the at least one controller is further configured to control an offset of the BIL beam relative to the HEL beam on the target [Mosier: ¶ [0008]: Another aspect of the invention relates to a method for tracking an airborne target, the method including: generating electromagnetic radiation to be directed at an airborne target; receiving electromagnetic radiation reflected from the airborne target with a track detector; processing the received electromagnetic radiation to generate a control signal to control a steering controller used to direct a high energy laser (HEL), wherein the received electromagnetic radiation detected is processed by applying a band-limited edge detection operation to target information based at least in part on the received electromagnetic radiation to generate band-limited edge detection data used to identify edges of the airborne target; processing one or more reference images stored in a storage element coupled to the processor by applying a band-limited edge detection operation to the one or more reference images; determining an offset value for aiming a high energy laser (HEL) based on the offset value; and providing the offset value to a steering controller coupled to the processor for steering the HEL].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the offset explicitly considered in Mosier in order to accurately adapt the multiple lasers to one another of Barchers in view of Kalender.

Regarding Claims 5 and 13, Barchers in view of Kalender and Mosier discloses all the limitations of Claims 4 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Barchers in view of Kalender and Mosier discloses wherein the at least one controller is configured to control the offset of the BIL beam relative to the HEL beam independent of the boresight error compensation [Mosier: ¶ [0008]].

Claims 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barchers as applied to claims 1, 9, and 16 above, and further in view of Samuel et al. (US 2012/0268309 A1).

Regarding Claims 6, 14, and 19, Barchers disclose(s) all the limitations of Claims 1, 9, and 16, respectively, and is/are analyzed as previously discussed with respect to those claims.
Barchers may not explicitly disclose wherein, to perform the target tracking, the at least one controller is configured to: generate super-resolution images using the first images; identify one or more features of the target using the super-resolution images; automatically select an aimpoint on the target based on the one or more features; and control one or more mirrors to follow the selected aimpoint on the target.
However, Samuel discloses generate super-resolution images using the first images; and identify one or more features of the target using the super-resolution images [Samuel: ¶ [0009]: Herein lies the difficulty with real-aperture imaging--the beam limited resolution is proportional to target range, which results in poor cross-range resolution in the radar far field.  As the weapon closes on the target, then resolution improves, but by the time individual scattering centers on the target can be resolved, it is too late to adjust course.  Therefore, it is imperative to exploit angle estimation or imaging techniques that are more sophisticated than traditional antenna beamforming.  Because of the geometry and small antenna aperture, high range resolution is available, but (as described above) angle and Doppler resolution are poor.  Thus, an on-target aimpoint must be determined from limited spatial degrees of freedom via monopulse measurement or super-resolution techniques such as maximum likelihood (ML), MUSIC, ESPRIT, or beamforming]; identify one or more features of the target using the super-resolution images [Samuel: ¶ [0009]]; automatically select an aimpoint on the target based on the one or more features; and control one or more mirrors to follow the selected aimpoint on the target [Samuel: ¶ [0009]].
.

Claims 7, 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barchers as applied to claims 1, 9, and 16 above, and further in view of Katada et al. (JP 2002/051347 A).

Regarding Claims 7, 15, and 20, Barchers disclose(s) all the limitations of Claims 1, 9, and 20, respectively, and is/are analyzed as previously discussed with respect to those claims.
Barchers may not explicitly disclose wherein the at least one controller is further configured to modulate operation of the BIL so that the capture of the first images by the imaging sensor is multiplexed with the capture of the second images by the imaging sensor..
However, Katada discloses wherein the at least one controller is further configured to modulate operation of the BIL so that the capture of the first images by the imaging sensor is multiplexed with the capture of the second images by the imaging sensor [Katada: Abstract: This moving image encoding device is provided with a pixel data encoding parts 102 and 203 for encoding pixel data of the specific area of a moving image sequence at a second frame rate which is higher than the first frame rate, area shape encoding parts 103 and 204 for encoding the area shape of the specific area of the moving image sequence, a flag-encoding part 602 for encoding a flag which indicates whether an image which is to be the background of a high-order layer should be composited by using a low-order layer frame, and a multiplexing part for multiplexing the encoded data of the pixel data encoded by the pixel data encoding parts 102 and 103, the encoded data of the area shape encoded by the area shape encoding parts 103 and 204, and the encoded data of the flag encoded by the flag-encoding part 602].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the variable rate multiplexing of Katada with Barchers in order to reduce bandwidth requirements of data coming from different sources operating at different rates, thereby improving computational speed and overall quality.

Regarding Claim 8, Barchers in view of Katada disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Barchers in view of Katada discloses wherein the at least one controller is configured to modulate the operation of the BIL so that the imaging sensor captures the first images at a first rate and captures the second images at a second rate different from the first rate [Katada: Abstract].

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 23 August 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482